Felton, C. J.
The action is predicated on the “turntable” or attractive-nuisance doctrine. It has been held in cases too numerous to mention that the principle of the doctrine will not be extended. The instant case falls almost squarely within the holding in Manos v. Myers-Miller Furn. Co., 32 Ga. App. 644 (124 S. E. 357), where a child was killed when a tier of shelving upon which he was climbing fell, crushing the child.
We do not deem it necessary to discuss the principle of law involved, but feel that a reference to the cases cited under the catchword “Trespassers” under Code § 105-401 is sufficient.
The court did not err in sustaining the demurrers and in dismissing the action.

Judgment affirmed.


Quillian and Nichols, JJ., concur.